Citation Nr: 1135201	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  07-17 325A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increase in the 50 percent evaluation currently assigned for post traumatic stress disorder (PTSD).  

2.  Entitlement to an evaluation in excess of 30 percent for dermatitis, from the initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from June 1967 to June 1970.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2004 decision by the RO which granted an increased rating to 50 percent for PTSD; a March 2007 decision which denied entitlement to TDIU; a July 2007 decision which granted service connection for dermatitis and assigned a 10 percent evaluation from December 4, 2004, and declined to reopen the claims for diabetes mellitus, hepatitis C, and a back disability, and a January 2009 decision which denied service connection for skin cancer (characterized as actinic keratosis) and fasting glucose intolerance.  A videoconference hearing before the undersigned was held in September 2009.  

In March 2010, the Board declined to reopen the claims for diabetes mellitus, hepatitis C, and a back disability, and denied the claims of service connection for skin cancer, including actinic keratosis and fasting glucose intolerance, an increased rating for PTSD, and an earlier effective date for the grant of service connection for dermatitis.  The Board remanded the claims for an increased rating for dermatitis and TDIU.  

Thereafter, the Veteran appealed the Board's denial of an increased rating for PTSD to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an October 2010 Joint Motion for Remand (JMR), the Court, in November 2011, vacated that part of the Board's decision which denied an increased rating for PTSD, and remanded the issue for compliance with the terms of the JMR.  

In February 2011, the RO granted TDIU and an increased rating to 30 percent for dermatitis.  In June 2011, the Veteran's attorney notified the Board that the Veteran was satisfied with the grant of TDIU, and that he wished to withdraw his appeal of the issues pending on appeal.  As the issues listed on the first page of this decision reflect all the issues pending on appeal, no further development is necessary.  


FINDING OF FACT

On June 22, 2011, prior to the promulgation of a decision on the issues on appeal, the Board received notification from the Veteran through his attorney that a withdrawal of this appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant (Veteran) or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran through his attorney has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  



ORDER

The appeal is dismissed.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


